United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               July 28, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                       ____________________                      Clerk

                           No. 05-51744

                         Summary Calendar
                       ____________________


     UNITED STATES OF AMERICA

                Plaintiff - Appellee

          v.

     GLORIA SALAZAR-CASTANEDA

                Defendant - Appellant

_________________________________________________________________

          Appeal from the United States District Court
            for the Western District of Texas, El Paso
                          No. 3:05-CR-41
_________________________________________________________________

Before KING, WIENER, and DEMOSS, Circuit Judges.

PER CURIAM:*

     Defendant-appellant Gloria Salazar-Castaneda appeals from

her conviction and sentence for importation of and possession

with intent to distribute marijuana in violation of 21 U.S.C.

§§ 952(a), 960(a)(1), and 841(a)(1), respectively.     Salazar-

Castaneda contends that the evidence was insufficient to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                -1-
establish the requisite knowledge that her vehicle contained

concealed illegal drugs.    For the following reasons, we AFFIRM.

                I.   FACTUAL AND PROCEDURAL BACKGROUND

     On December 12, 2004, Gloria Salazar-Castaneda (“Salazar-

Castaneda”) was arrested while attempting to cross the border

from Mexico into the United States.     At the primary inspection

point, United States Customs and Border Protection Officer Ronald

Kraft (“Kraft”) stopped Salazar-Castaneda in a white 1996

Chevrolet Cavalier.    Salazar-Castaneda allegedly told Kraft that

she had been “belly dancing” in Juarez, Mexico, the previous

night.    According to Kraft, Salazar claimed that the vehicle

belonged to her and that she had owned it for approximately four

months.    Kraft also noticed that Salazar-Castaneda’s hands were

shaking when he asked her to count the approximately $200 she had

on her person at the time.

     After tapping on the vehicle’s quarter panels aroused his

suspicion, Kraft used a portable density meter to investigate

whether any illegal contraband was contained in the driver and

passenger side panels.    When Kraft then asked Salazar-Castaneda

to produce her resident alien card, he again noticed that her

hands were shaking.    A subsequent canine inspection of the

vehicle revealed approximately 78.35 pounds of marijuana

concealed behind the back seat, within the rear quarter panels,

and behind the cold air intake below the windshield wipers.



                                  -2-
     During the canine inspection of her vehicle, Salazar-

Castaneda was questioned further by Customs and Border Protection

Officer Eric Hannemann (“Hannemann”) at the secondary inspection

station.   Salazar-Castaneda declared that she was not bringing

anything into the United States from Mexico.   She also told

Hannemann that she had owned the car for two to three months but

that it was registered to a woman named Monica.1    After seizure

of the marijuana concealed within the vehicle, Immigration and

Customs Enforcement Special Agent Francisco Garcia (“Garcia”)

informed Salazar-Castaneda of her Miranda rights and presented

her with a written advisement, which she signed to indicate her

willingness to cooperate with the investigation.2   Salazar-

Castaneda told Garcia that her usual car was a white 1988 Ford

Mustang that she had owned for approximately seven years.      A

subsequent search confirmed Salazar-Castaneda’s ownership of the

Mustang and revealed at least five vehicles registered in her

name.3   A lane-

     1
        A subsequent registration check revealed that the car was
registered to a Monica Mesa on October 18, 2004. The address
listed on the registration, however, was a post office box that
belonged to someone else.
     2
        Salazar-Castaneda also gave Garcia permission to search
her cell phone. Although Salazar-Castaneda testified that her
cell phone could not be used to call Mexico, her cell phone
indicated that calls had been made to and received from Mexico on
December 11 and 12.
     3
        At trial, Salazar-Castaneda claimed to have only three
cars registered under her name--a 1988 Ford Mustang, a 1997
Mercury, and a 1993 Jeep. When questioned about a 2000 Plymouth

                                -3-
crossing check indicated that all of these vehicles, except one,

had made multiple crossings through various ports of entry

between 2003 and June 2005.

     Once Garcia informed her that something illegal had been

discovered in her vehicle, Salazar-Castaneda surmised that it was

“probably drugs” but did not further elaborate.    She then

explained that she was romantically involved with a man named

Lencho Aguirre (“Aguirre”), who she claimed actually owned the

Cavalier.   According to Salazar-Castaneda, Aguirre let her borrow

the Cavalier approximately two to three weeks after they met,

particularly when she experienced mechanical problems with her

Mustang.    Salazar-Castaneda later learned from Aguirre’s sister

that Aguirre had been deported from the United States because of

a previous drug-related conviction.    Also, on at least one

previous occasion, Aguirre specifically asked Salazar-Castaneda

to “cross a car” containing drugs into the United States, but she

refused to do so.

     On the evening before her arrest, Salazar-Castaneda drove

her Mustang to Mexico and attended a dance with Aguirre.4      The

following morning, Salazar-Castaneda allegedly experienced


Breeze registered under her name, Salazar-Castaneda claimed that
her son had traded in such a vehicle for the 1993 Jeep. She
claimed to be unaware of a 1994 Ford also registered under her
name.
     4
        According to Salazar-Castaneda, the couple attended a
traditional Mexican holiday celebration known as “los
matachines,” at which Aguirre was apparently a dancer.

                                 -4-
mechanical problems with her Mustang and agreed to drive

Aguirre’s Cavalier back to El Paso, apparently in exchange for

Aguirre offering to send her money to fix her Mercury back in the

United States.    She was subsequently stopped at the Ysleta Port

of Entry near El Paso, Texas, which eventually gave rise to her

indictment on charges of importation of and possession with

intent to distribute marijuana in violation of 21 U.S.C.

§§ 952(a), 960(a)(1), and 841(a)(1), respectively.

     Salazar-Castaneda’s first trial resulted in a mistrial on

April 27, 2005.   Before her second trial was submitted to the

jury, Salazar-Castaneda’s counsel moved in open court for a

judgment of acquittal.   The district judge orally denied the

motion and submitted the case to the jury at the close of all

evidence.   The jury returned a verdict convicting Salazar-

Castaneda on both counts listed in the indictment on August 31,

2005.   On November 28, 2005, the district court sentenced

Salazar-Castaneda to twenty-one months on each count, to be

served concurrently, three years of non-reporting supervised

release, and a $200 special assessment.       Salazar-Castaneda timely

appealed her conviction and sentence on November 29, 2005.

                           II.   DISCUSSION

     On this appeal, Salazar-Castaneda challenges only the

sufficiency of the evidence with respect to establishing that she

knew that marijuana was concealed in the vehicle.      The government



                                  -5-
responds that there was ample circumstantial evidence to support

the jury’s verdict and that the jury simply rejected Salazar-

Castaneda’s version of the events.

     In reviewing the sufficiency of the evidence, we must

consider the evidence, whether direct or circumstantial, in the

light most favorable to the government, drawing all reasonable

inferences and credibility choices in support of the jury’s

verdict.   See United States v. Cano-Guel, 167 F.3d 900, 904 (5th

Cir. 1999); United States v. Anchondo-Sandoval, 910 F.2d 1234,

1236 (5th Cir. 1990).   The evidence is sufficient if a rational

trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.      See Cano-Guel, 167 F.3d at 904;

Anchodo-Sandoval, 910 F.2d at 1236.     The evidence need not

exclude every reasonable hypothesis of innocence, and the jury is

free to choose among reasonable constructions of the evidence.

See United States v. Lopez, 74 F.3d 575, 577 (5th Cir. 1996).       We

have cautioned, however, that reversal is required if the

evidence gives “equal or nearly equal circumstantial support” to

a theory of guilt and a theory of innocence.     United States v.

Sanchez, 961 F.2d 1169, 1173 (5th Cir. 1992) (citing Clark v.

Procunier, 755 F.2d 394, 396 (5th Cir. 1985)).

     A conviction for the offense of importation of marijuana

under 21 U.S.C. § 952(a) requires proof that: (1) the defendant

played a role in bringing a quantity of marijuana into the United



                                -6-
States from a place outside the United States; (2) the defendant

knew the substance was marijuana; and (3) the defendant knew the

substance would enter the United States.     See United States v.

Casilla, 20 F.3d 600, 603 (5th Cir. 1994).    In contrast, a

conviction for the offense of possession of marijuana with intent

to distribute under 21 U.S.C. § 841(a)(1) requires proof that the

defendant (1) knowingly (2) possessed marijuana (3) with intent

to distribute it.   See Lopez, 74 F.3d at 577.   Under both

statutory provisions, the government must adduce sufficient

evidence of guilty knowledge to convict.     See Cano-Guel, 167 F.3d

at 904.

     Because Salazar-Castaneda challenges only the sufficiency of

the evidence to establish the requisite knowledge elements of her

offenses, we further note that “[p]ossession of or control over a

vehicle does not, standing alone, suffice to prove guilty

knowledge.”   Anchondo-Sandoval, 910 F.2d at 1236 (citing United

States v. Martinez-Mercado, 888 F.2d 1484, 1491 (5th Cir. 1989);

United States v. Olivier-Becerril, 861 F.2d 424, 426 (5th Cir.

1988)).   Additionally, in a case such as the this, where the

illegal drugs are found within “hidden compartments” of the

vehicle, the court will sustain a jury’s guilty verdict if the

government produces additional circumstantial evidence that is

suspicious in nature or demonstrates guilty knowledge.      Cano-

Guel, 167 F.3d at 904.   “This requirement stems from the

recognition that, in hidden compartment cases, there ‘is at least

                                -7-
a fair assumption that a third party might have concealed the

controlled substances in the vehicle with the intent to use the

unwitting defendant as the carrier in a smuggling enterprise.’”

Id. (quoting United States v. Diaz-Carreon, 915 F.2d 951, 954

(5th Cir. 1990)).

     Salazar-Castaneda insists that the gaps and inconsistencies

in her version of the events can be attributed to simple

linguistic misunderstandings with the government officials,5

rather than bases on which the jury could reasonably infer that

she knew that she was transporting drugs across the border.

Moreover, she contends that any display of nervousness was a

natural reaction to the circumstances and not related to any

underlying awareness of criminal behavior.   See United States v.

Jones, 185 F.3d 459, 464 (5th Cir. 1999) (“While nervousness

alone is insufficient, it may support an inference of guilty

knowledge when combined with facts suggesting that the

nervousness is derived from an underlying consciousness of

criminal behavior.”).   The government responds that the inherent

inconsistencies in Salazar-Castaneda’s story combined with the

ample circumstantial evidence of her guilt are sufficient to

     5
        For instance, Salazar Castaneda contends that she never
lied about ownership of the Cavalier; instead, she claims that
her answers reflected an understandable confusion between
“ownership” and mere “possession” in the Spanish translation of
the question. Similarly, Salazar-Castaneda maintains that she
never claimed to have been “belly dancing” the night before her
arrest, but that Kraft had simply misheard the Spanish word
“baile,” which means “dance” in Spanish.

                                -8-
sustain the jury’s verdict.

     Upon our review of the record, we agree with the government.

First, the seizure of more than seventy-five pounds of marijuana

valued at approximately $24,000 from the vehicle provides

circumstantial support for the inference that Salazar-Castaneda

was aware of her criminal conduct.    We have previously recognized

that the value and quantity of the drug being transported may

provide valuable circumstantial evidence of guilt.    See, e.g.,

United States v. Villarreal, 324 F.3d 319, 324 (5th Cir. 2003);

United States v. Garcia-Flores, 246 F.3d 451, 455 (5th Cir.

2001); United States v. Ramos-Garcia, 184 F.3d 463, 466 (5th Cir.

1999).   Moreover, putting aside the arguably innocent

misunderstandings and inconsistencies in her version of the

events, the government correctly points out that Salazar-

Castaneda admitted to knowledge of Aguirre’s past drug conviction

and acknowledged that he had previously requested she “cross a

car” for him.   See Ramos-Garcia, 184 F.3d at 466 (concluding, in

a similar drug-trafficking case, that “failure to ask any

questions about the trip smacks of a willful ignorance consistent

with guilty knowledge”).   Finally, in light of the aforementioned

circumstantial evidence, the jury was permitted to draw the

reasonable inference that Salazar-Castaneda’s nervous behavior

during the investigation at the border was related to her guilty

knowledge.   Id. (“Viewed in context with the implausibility of



                                -9-
[the defendant’s] story, the jury could have inferred [the

defendant’s] guilty knowledge from his nervousness under

questioning.”).   Accordingly, drawing all reasonable inferences

and credibility choices in favor of the jury’s verdict, we

conclude that the evidence sufficiently established the requisite

knowledge to sustain Salazar-Castaneda’s conviction and sentence.

                         III.   CONCLUSION

     For the foregoing reasons, we AFFIRM both Salazar-

Castaneda’s conviction and sentence.




                                -10-